          Case 5:18-cv-05655-JFL Document 45-3 Filed 05/30/19 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Noble Drew Ali, et al.,                              :        No. 5:18-CV-5655
            Plaintiffs,                              :
                                                     :        (Complaint filed 1/14/19)
                 v.                                  :
                                                     :        (Honorable Joseph F. Leeson, Jr.)
Judge Mary Mongiovi Sponaugle, et al.,               :
            Defendants.                              :        (Electronically Filed)
                                                     :        JURY TRIAL DEMANDED

        BRIEF IN SUPPORT OF MOTION FOR INJUNCTION AGAINST FURTHER
       FRIVOLOUS FILINGS BY PLAINTIFFS, BY DEFENDANTS MARK SHIVERS
     (OFFICIAL CAPACITY), OFFICER SNYDER (OFFICIAL CAPACITY), AND TOM
         RUDZINSKI, CHIEF OF MANHEIM TOWNSHIP POLICE DEPARTMENT

I.      Statement of Facts and Relevant Procedural History:

        The underlying facts of this matter are explained in the Brief in Support of Moving

Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint, which is incorporated herein by

reference. (Doc. 33-4).

        Since the onset of this case, Plaintiffs have filed a flurry of baseless and unintelligible

pleadings, documents, and requests. These filings, variously styled as a “Notice of Writ of

Prohibition,” (Doc. 18), “Emergency Writ of Mandamus,” (Doc. 39), and four separate

“Complaints,” (Docs. 1, 4, 28, 38), all raise the same meritless arguments that Plaintiffs are

exempt from all federal and state law and that the application of these laws infringe on Plaintiffs’

religious rights under the First Amendment. 1 Furthermore, some of Plaintiffs’ filings make the

impossible request that this Court remove ongoing family-law matters from California state

courts that have nothing to do with the instant case and no connection to this Court’s territorial

jurisdiction. (Docs. 29, 38).


1
 In their Motion to Dismiss, Moving Defendants noted the inconsistency of claiming to be outside of the U.S. legal
system while invoking the protections of the First Amendment. (Doc. 33-4, at 2 n.1).
            Case 5:18-cv-05655-JFL Document 45-3 Filed 05/30/19 Page 2 of 5




II.       Issues Presented:

       1. Does Plaintiffs’ pattern of baseless filings in this case justify an injunction against further

          filings by Plaintiffs until Defendants’ Motions to Dismiss are resolved? Yes.

III.      Summary of Argument:

          The Plaintiffs in this case have shown a determination to bombard Defendants and this

Court with continual frivolous filings. As argued in Defendants’ Motions to Dismiss, Plaintiffs’

claims are barely intelligible and clearly without merit. In situations like these, District Courts

are empowered by the All Writs Act to enjoin further vexatious filings. Moving Defendants ask

that the Court enter such an injunction.

IV.       Argument:

          A.      Plaintiffs’ Continual Frivolous Filings Warrant a Temporary Injunction
                  against Further Filings.

          At this point, Moving Defendants have expended enough valuable time and money

responding to Plaintiffs’ frivolous, duplicative filings. This Court should exercise its discretion

under the All Writs Act, 28 U.S.C. § 1651, to enjoin Plaintiffs from filing any further pleadings,

motions, or documents of any kind until all of the Defendants’ Motions to Dismiss (Docs. 33, 34,

36, 44) have been decided.

          The All Writs Act, which allows District Courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions,” has been interpreted to permit injunctions

against “abusive, groundless and vexatious litigation.” Brow v. Farrelly, 994 F.2d 1027, 1038

(3d Cir. 1993). In order to allow courts to exercise this power while preserving “the litigant’s

rights to due process and access to the courts,” the Third Circuit has created a three-factor test

that must be satisfied before enjoining baseless court filings. First, “exigent circumstances” must

be present, “such as a litigant’s continuous abuse of the judicial process by filing meritless and



                                                     2
         Case 5:18-cv-05655-JFL Document 45-3 Filed 05/30/19 Page 3 of 5




repetitive actions.” Id. Second, notice and an opportunity to respond must be given to the party

to be enjoined. Id. Lastly, “the scope of the injunctive order must be narrowly tailored to fit the

particular circumstances of the case.” Id.

       The requisite “exigent circumstances” are clearly present here. As explained in greater

detail in the Motions to Dismiss referenced above, Plaintiffs’ legal claims are patently meritless.

They have also demonstrated their determination to continue piling on frivolous pleadings,

perhaps in an effort to extort settlement by attrition. This activity is clearly a “continuous abuse

of the judicial process.” Id. The Court can easily give Plaintiffs notice and an opportunity to

respond to a potential injunction against future filings, thus satisfying the second element

identified above. Finally, to create an appropriately tailored order, this Court should simply bar

Plaintiffs from further filings in this case until the Court rules on the Defendants’ Motions to

Dismiss. Such an order fits the circumstances of this case and serves judicial economy by

preventing further enlargement of a case that may be disposed of by motion. Additionally, by

confining its scope to a particular phase of this litigation alone, the order would also protect

Plaintiffs’ right to access the courts with regard to any other legal matters in which they are

involved.




                                                  3
        Case 5:18-cv-05655-JFL Document 45-3 Filed 05/30/19 Page 4 of 5




V.     Conclusion:

       For the reasons stated above, this Court should enter an injunction against further filings

by Plaintiffs until all Defendants’ Motions to Dismiss have been decided.




                                                     Respectfully submitted,

                                                     Lavery Law

DATE: May 30, 2019                                   By: s/Frank J. Lavery, Jr.
                                                         Frank J. Lavery, Jr., Esquire
                                                         Attorney No. PA 42370
                                                         Josh Autry, Esquire
                                                         Attorney No. PA 208459
                                                         225 Market Street, Suite 304
                                                         P.O. Box 1245
                                                         Harrisburg, PA 17108-1245
                                                         (717) 233-6633 (telephone)
                                                         (717) 233-7003 (facsimile)
                                                         flavery@laverylaw.com
                                                         jautry@laverylaw.com
                                                         Attorneys for Defendants Shivers,
                                                         Snyder, and Rudzinski, only




                                                4
         Case 5:18-cv-05655-JFL Document 45-3 Filed 05/30/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Katy Reilly, an employee with the law firm of Lavery Law, do hereby certify that on

this   30th   day of May, 2019, I served a true and correct copy of the foregoing Motion to

Enjoin upon all parties of record as indicated below:


Via First Class Mail:

Noble Drew Ali
P.O. Box 8606
Lancaster, PA 17604
Pro Se Plaintiff

Via E-Filing:

Martha Gale, Esquire
Administrative Office of PA Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
legaldepartment@pacourts.us
Attorney for Defendants Magisterial District Judge Mary Mongiovi Sponaugle, Honorable
Howard F. Knisely, and Magisterial District Judge David P. Miller

David J. MacMain, Esquire
Laurie A. Fiore, Esquire
The MacMain Law Group, LLC
433 West Market Street, Suite 200
West Chester, PA 19382
dmacmain@macmainlaw.com
lfiore@macmainlaw.com
Attorneys for Defendants Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark Wilson, Brett I.
Cole, Terri Landon-Miller, and Andrew Wagner


                                             s/Katy Reilly
                                             Legal Assistant to Frank J. Lavery, Jr., Esquire and
                                             Josh Autry, Esquire




                                                5
